SCHWAB, C. J.
The plaintiff appeals from that portion of a divorce decree which granted to defendant husband the custody of the parties’ eight-year-old daughter. At the trial the defendant did not seek custody — the trial court sua sponte granted custody to the defendant. The defendant has evinced his desire to continue custody of the child by his participation in this appeal.
' At the time the divorce complaint was filed the parties had been married over 30 years and were the parents of five children. Two minor children remained at home; a 19-year-old daughter and the eight-year-old whose custody is in question here. Prior to trial the 19-year-old was arrested, taken from plaintiff’s custody and apparently placed in some form of foster care.
 No-useful purpose would be served by committing to posterity in the Oregon Reports the details' of the family life that preceded this divorce. Suffice it to say that the record shows that this is not a situation in which the court acted out of anger toward plaintiff or out of any other emotion except compassion for her problems. The court was concerned with one thing, the child’s welfare. The court recognized that by awarding the custody of the eight-year-old child to her father- it was not achieving a perfect solution but merely the best of the solutions available. We recognize that in child custody questions, in many instances, the best interests of a minor girl are served by giving custody to the mother. However,- we agree with the trial court that, at least as of the time of the decree, this was not such a case.
Affirmed. No costs to either party.